Exhibit 10.11

 

POWER OF ATTORNEY

 

GRANTORS:

 

Li Shunxing, a PRC citizen; ID card no. 440102401122232

Li Xiangning, a PRC citizen; ID card no. 110108570130491

Pang Daqing, a PRC citizen; ID card no. 110102590924233

Xie Li, a PRC citizen; ID card no. 110108580903632; and

Guangzhou Weida Communication Technology Co., Ltd., a PRC limited company.

 

GRANTEE:

 

Deng Longlong; ID card no. 440102400325321.

 

Concerning the acquisition (the “Project”) of Guangzhou Weida Communication
Technology Co., Ltd., (“Weida”) by SCL Ventures Ltd., and its affiliates, the
Grantors hereof authorize the Grantee to conduct the following activities on
behalf of the Grantors:

 

1.               to negotiate concerning the Project;

2.               to make commitments concerning the Grantors’ rights and
obligations concerning the Project; and

3.               to sign all contracts, agreements and documents concerning the
Project.

 

The Grantors hereby represent that all activities conducted by and all documents
signed by the Grantee within the scope described above shall be legally binding
upon the Grantors.

 

This Power of Attorney has been executed by the Grantors on August 23, 2004.

 

Signatures:

 

Li Shunxing

/s/  Li Shunxing

 

 

 

Li Xiangning

/s/  Li Xiangning

 

 

 

Xie Li

/s/  Xie Li

 

 

 

Pang Daqing

/s/  Pang Daqing

 

 

 

Guangzhou Weida Communication Technology Co., Ltd.

 

 

Authorized Representative:  Li Shun Xing

/s/  Li Shun Xing

 

 

Deng Longlong

/s/  Deng Longlong

 

 

--------------------------------------------------------------------------------